DETAILED CORRESPONDENCE
This Office action is in response to the application filed , with claims 1-14 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections 35 USC 101
	Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Claims 1 and 9 are directed toward systems and methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 9 are directed toward the abstract idea of providing tire change information, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites providing information about a first tire change group discount to the vehicles that requested the tire change in response to determining that the number of vehicles is greater than the first threshold number.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 and 9 are implemented on a computer and there are no further limitations that go beyond the computer, it can clearly be seen that the abstract idea of providing information regarding the tire change requests is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mental process, such as determining a number of vehicles greater than a threshold in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1 and 9 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-8 and 10-14 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-8 and 10-14 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kshetramade et al., US20130166360, hereinafter “Kshetramade” in view of Cha Jea Kyung, KR 10-1410545, hereinafter “KR 10-1410545”.

As per claim 1. A system for providing tire change information, the system comprising: 
a processor (Kshetramade (K): para. 80, FIG. 13); and 
a memory module storing one or more processor-readable instructions that when executed by the processor cause the processor to (K: para. 79-88): 
determine a number of vehicles within a first region that requested a tire change (K: see at least para. 72 taken together with 68); 
determine whether the number of vehicles is greater than a first threshold number (K: FIG. 2, 8-10); and 
provide information about a first tire change group discount to the vehicles that requested the tire change in response to determining that the number of vehicles is greater than the first threshold number (K: FIG. 2, 8-10). 
 
As per claim 2. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
determine whether the number of vehicles is greater than a second threshold number in response to determination that the number of vehicles is not greater than the first threshold number (K: see at least para. 32 along 43); and 
provide information about a second tire change group discount to the vehicles that request a tire change in response to determining that the number of vehicles is greater than the second threshold number (K: 57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….”).  

As per claim 3. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
receive tire change requests from a group of vehicles among a plurality of vehicles within the first region (K: see at least para. 72 taken together with 68); and 
determine the number of vehicles that request a tire change based on a number of the tire change requests received from the group of vehicles (K: see at least para. 73).  

As per claim 4. The system of claim 3, further comprising a plurality of vehicles in the first region , wherein each of the plurality of vehicles comprises: 
one or more tires (this element is implied in KR 10-1410545 for example “the position of the tire to be exchanged” on page 4, para. 5 implies that the vehicle has one or more tires);  1622562-5028 / 2019-194
one or more sensors for detecting a wear condition of the one or more tires (KR 10-1410545: pages 4-5); and
a controller (KR 10-1410545: page 9) configured to: 
determine whether the vehicle requires a tire change based on the wear condition detected by the one or more sensors (KR 10-1410545: pages 4-5); and transmit a tire change request to the server (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.”).  

As per claim 5. The system of claim 3, further comprising a plurality of vehicles in the first region, wherein each of the plurality of vehicles comprises: 
one or more tires (element is implied in KR 10-1410545 for example “the position of the tire to be exchanged” on page 4, para. 5 implies that the vehicle has one or more tires); 
one or more sensors for detecting a wear condition of the one or more tires (KR 10-1410545: pages 4-5); and 
a controller (KR 10-1410545: page 9) configured to: 
determine whether the vehicle requires a tire change based on the wear condition received from the one or more sensors (KR 10-1410545: pages 4-5); 
output an inquiry related to a tire change in response to determination that the vehicle requires a tire change (KR 10-1410545: page 11—“ Then, the tire insurer server 250 receives the tire normal exchange request signal from the smart terminal 240 and parses the received tire normal exchange request signal (S203c). In accordance with the parsing result, the tire insurer server 250 transmits the tire exchange approval signal to the smart terminal 240 and transmits the tire delivery signal to the regional tire distribution center terminal 251 (S205). Then, the tire insurance company server 250 receives and registers the tire exchange completion signal from the regional tire distribution center terminal 251 (S206” ); and 
transmit a tire change request to the server in response to receiving a response to the inquiry (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.”). 
The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
in response to determination that the number of vehicles is not greater than the first threshold number, determine a number of vehicles in a second region that request a tire change, the second region being greater that the first region (K: see at least para. 32 along 43); 
determine whether the number of vehicles in the second region that requested tire change is greater than the first threshold number (K: see at least para. 72 taken together with 68); and 
provide information about the first tire change group discount to the vehicles in the second region that requested tire change in response to determining that the number of vehicles in the second region that requested tire change is greater than the first threshold number  (K: see at least para. 43 taken together with 46, 57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….”).  

As per claim 7. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to:  1722562-5028 / 2019-194 
transmit a tire change location to the vehicles that request a tire change KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.”)  

As per claim 8. The system of claim 7, wherein the tire change location is determined based on locations of the vehicles that requested a tire change (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”). 
 
As per claim 9. A method for providing tire change information, the method comprising:
determining a number of vehicles that requested a tire change among a plurality of vehicles in a first region (K: see at least para. 72 taken together with 68); 
determining whether the number of vehicles is greater than a first threshold number (K: see at least para. 7, 43, 62, FIG. 2); and 
providing information about a first tire change group discount to the vehicles that requested the tire change in response to determining that the number of vehicles is greater than the first threshold number (K: see at least para. 42-43, 46).  

As per claim 10. The method of claim 9, further comprising: 
determining whether the number of vehicles is greater than a second threshold number in response to determination that the number of vehicles is not greater than the first threshold number (K: see at least para. 32 along 43); and
providing information about a second tire change group discount to the vehicles that request a tire change in response to determining that the number of vehicles is greater than the second threshold number (57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….”). 
 
As per claim 11. The method of claim 9, further comprising: 
receiving tire change requests from a group of vehicles among the plurality of vehicles within the first region (K: see at least para. 72 taken together with 68); and 
determining the number of vehicles that request a tire change based on a number of the tire change requests received from the group of vehicles (K: see at least para. 73).  

As per claim 12. The method of claim 9, further comprising: 
in response to determination that the number of vehicles is not greater than the first threshold number, determining a number of vehicles in a second region that request a tire change, the second region being greater that the first region (K: see at least para. 32 along 43, 57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….”);  1822562-5028 / 20 19-194
determining whether the number of vehicles in the second region that requested tire change is greater than the first threshold number (K: see at least para. 43 taken together with 46); and 
providing information about the first tire change group discount to the vehicles in the second region that requested tire change in response to determining that the number of vehicles in the second region that requested tire change is greater than the first threshold number (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”).  

As per claim 13. The method of claim 9, further comprising: transmitting a tire change location to the vehicles that request a tire change (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.”).  
As per claim 14. The method of claim 13, wherein the tire change location is determined based on locations of the vehicles that requested a tire change (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”).
Rational to Combine

Thus, the combination of Kshetramade in view of KR 10-1410545 is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kshetramade in view of KR 10-1410545 because such combination will provide a technique for  providing users/vehicles with an on demand product/service in the transportation environment (see para. 36 of Kshetramade).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/						/RUSSELL FREJD/
Examiner, Art Unit 3661          			Primary Examiner, Art Unit 3661